FRANKS, Judge,
concurring.
The majority relies on the Supreme Court cases of Royal Indemnity Co., and Cross, which we are bound to follow; however, applying this rule in every case results in inequitable treatment of parties. The statute giving the right of subrogation1 to the payer of workers’ compensation benefits mirrors the equitable doctrine of subrogation which originated as a matter of “pure equity” and in awarding subrogation benefits the rules of equity are to be applied. See Greenlaw v. Pettit, 87 Tenn. 467, 11 S.W. 357 (1889).
The Supreme Court, in construing Tenn. Code Ann. § 50-6-112 in Aetna Cas. & Sur. Co. v. Gilreath, 625 S.W.2d 269 (1981), said:
The Legislature has unquestionably implied that if the employer has not engaged other counsel, the employee’s attorney shall be entitled to a fee and lien not only on that portion of the recovery belonging to the employee, but also upon the employer’s portion of the recovery. 625 S.W.2d, at 274.
Yet, subsequently in Cross, the court rejected this construction of the statute and explained the Gilreath case by saying it “involved unusual factual circumstances that required the intervention of equitable consideration.”
In Gilreath, an attorney was sued by the party who paid the workers’ compensation benefits and the court held that while the subrogor was entitled to recover from the attorney for not protecting its statutory lien, the attorney nevertheless was entitled to have the fee for his recovering in the third party action set off against the lien recovery. The equities in that case are no greater than the equities present in this case. Our holding is requiring the employee to pay all of the attorney’s fees incurred for the third party recovery although the record demonstrates that the attorney’s service benefited the payer. In my view, the equitable approach would require any party obtaining a benefit from the legal services of an attorney to pay a fair share of the attorney’s fee. This approach is what the Supreme Court said the legislature intended by implication in Gilreath.

. Generally, subrogation is not available to a party discharging his own obligations.